         Case MDL No. 2804 Document 4443 Filed 05/24/19 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −93)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,455 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                 May 24, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
        Case MDL No. 2804 Document 4443 Filed 05/24/19 Page 2 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                   SCHEDULE CTO−93 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

                                   United HealthCare Services Inc. v. Insys Therapeutics,
  CAC         8      19−00545      Inc.       Opposed 5/23/19

CALIFORNIA EASTERN

                                   County of Yolo, et al., v. Amerisourcebergen Drug
  CAE         2      19−00813      Corporation et al

FLORIDA MIDDLE

  FLM         8      19−01083      Sarasota County, Florida v. Purdue Pharma L.P. et al

FLORIDA SOUTHERN

                                   Broward Behavioral Health Coalition v. Purdue Pharma
  FLS         0      19−61172      L.P. et al

MINNESOTA

  MN          0      19−01211      Meeker County, Minnesota v. Purdue Pharma L.P. et al
  MN          0      19−01212      Roseau County v. Purdue Pharma L.P. et al

MISSISSIPPI NORTHERN

                                   Lafayette County, Mississippi v. Amerisourcebergen
  MSN         3      19−00095      Drug Corporation et al

MISSOURI EASTERN

  MOE         4      19−01223      Lowry v. Purdue Pharma, Inc. et al

NEW MEXICO

                                   Board of County Commissioners of the County of
  NM          2      19−00414      Curry, New Mexico v. AmerisourceBergen Drug
                                   Corporation et al
        Case MDL No. 2804 Document 4443 Filed 05/24/19 Page 3 of 3


NORTH CAROLINA EASTERN

                                   Granville County v. AmerisourceBergen Drug
  NCE         5      19−00202      Corporation et al

NORTH CAROLINA MIDDLE

                                   GUILFORD COUNTY v. AMERISOURCEBERGEN
 NCM          1      19−00468      DRUG CORPORATION et al
                                   DURHAM COUNTY v. AMERISOURCEBERGEN
 NCM          1      19−00491      DRUG CORPORATION et al

TENNESSEE MIDDLE

 TNM          2      19−00038      Dunaway et al v. Purdue Pharma L.P. et al Vacated 5/24/19
                                   Patients' Choice Medical Center of Erin, Tennessee v.
 TNM          3      19−00370      Purdue Pharma L.P. et al

TEXAS SOUTHERN
                                                                                   Opposed 5/22/19
  TXS         4      19−01637      Johnson County, Texas v. CVS Health Corporation et al
